DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
The election with traverse of Invention I (claims 1-15, 18, and 19; drawn to a method of amplifying a pool of oligonucleotides and library made thereof along with evaluation by massively parallel sequencing of the constructed library) along with the first promoter for ‘Species Election I – First Promoter and Second Promoter’ in the ‘Response to Restriction Requirement’, filed 16 August 2021, is acknowledged. The traversal is on the grounds that it would not constitute an undue burden to search and examine the claims. Further, it is traversed both the first promoter and the second promoter are recited in claim 3. Upon further consideration and search, the traversal arguments are found persuasive and, thus, Invention II is rejoined with Invention I and the ‘Species Election I – First Promoter and Second Promoter’ in the ‘Response to Restriction Requirement’ is withdrawn.

Response to Allegations/Arguments directed to ‘Objection to Claims, First Complete Appearance of an Abbreviation’
	The ‘Response to Restriction Requirement’ (p6), filed 16 August 2021, indicates claim 13 is amended to recite the general term “array-based synthesis” rather an OLS. In view of the amendment to claim 13, this objection is withdrawn.

Status of Claims
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the ‘Response to Restriction Requirement’, filed 16 August 2021.
	Accordingly, claims under examination are claims 1-15, 18, and 19.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 28 March 2019, has been fully considered.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Vague and Indefinite
	Claims 1-15, 18, and 19 recite the limitation “optionally an extension temperature” which is considered vague and indefinite. Specifically, the term “optionally” (i.e., can be) suggests but does not require “an extension temperature” and, thus, does not limit the scope of the claim limitation.  In view of the above recited limitation, the claim scope is not “reasonably certain” to one in the art.  see Nautilus, Inc. v. Biosig Instruments, Inc., 134 S.Ct. 2120 (2014). Accordingly, clarification and appropriate correction for the above limitation found in the claim is requested.
	Claim 14 recites the limitation “unique” which is considered vague and indefinite. In particular, the term “unique” implies a set of criteria that renders the oligonucleotides unique. For example, are the oligonucleotides to be unique amongst each other in the pool of 10,000 oligonucleotides? Are the oligonucleotides intended to be unique to some undefined reference? Accordingly, clarification and appropriate correction for the above limitation found in the claim is requested.
	Claim 15 recites in the preamble “A library of dual guide expression cassettes made according to claim 1” which considered vague and indefinite. Specifically, claim 15 provides for the construction of a library of dual guide expression cassettes through the method of claim 1.  However, claim 1 simply provides for the amplification of a pool of oligonucleotides and does not provide for any elements/features for dual guide expression cassettes. Therefore, the intended scope encompassed by claim 15 is unclear where no elements/features are apparent for the construction of a dual guide expression cassette or for a library of dual guide expression cassettes. Accordingly, clarification and appropriate correction for the above limitation found in the claim is requested.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

WO 2016/130697
Claims 1-3, 7, and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/130697 (‘Information Disclosure Statement’, filed 28 March 2019; “VIDIGAL”).
	VIDIGAL discloses methods for the generation of pooled libraries expressing paired gRNA vectors. (Abstract.)
	Regarding claims 1, 2, and 15-17, VIDIGAL provides for the amplification of a pool of oligonucleotides by providing oligonucleotides each comprising a defined pair of sequences encoding guide RNA segments, forming an amplification mixture comprising the pool of oligonucleotides, an amplification enzyme, dNTPs, and primers; thermocycling the amplification mixture to produce a library of oligonucleotide library members, where essentially all of the library members have one of the defined pairs of sequences encoding guide RNA segments. (Abstract; ¶ [0023], [0033], [0037], [0043] [0045]-[0046], [0048]-[0049], [0050], [0061]-[0080], Id.)
	Regarding claim 3, VIDIGAL indicates the oligonucleotides are dual guide expression cassettes that comprise a first promoter, a sequence encoding a first guide RNA segment downstream of the first promoter, a second promoter, and a sequence encoding a second guide RNA segment downstream from the second promoter. (¶ [0006], [0023]-[0026].)
	Regarding claim 5, VIDIGAL provides for the amplification in a non-emulsion/homogenous mixture. (¶ [0036], [0049], [0062].)
	Regarding claim 7, VIDIGAL provides for annealing temperature of between 58˚C and 70˚C. (¶ [0063].)
	Regarding claim 12, VIDIGAL indicates the oligonucleotides of the pool are single strand DNA (ssDNA) molecules. (¶ [0036], [0049].)
	Regarding claim 13, VIDIGAL indicates the oligonucleotides of the pool can be synthesized by array-based synthesis. (¶ [0036].)
	Regarding claim 14, VIDIGAL provides for the pool to refer to a two or more (e.g., 10,000) different molecules (e.g., gRNA) and for these molecules to be unique. (¶ [0020], [0028].)
	Accordingly, VIDIGAL anticipates the instant claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

WO 2016/130697 further in view of U.S. Patent No. 9,181,534
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/130697 (‘Information Disclosure Statement’, filed 28 March 2019; “VIDIGAL”) as applied to claims 1-3, 7, and 12-17 above, and further in view of U.S. Patent No. 9,181,534 (‘Information Disclosure Statement’, filed 28 March 2019; “HOGREFE”).
VIDIGAL is applied from the above ‘Claim Rejections - 35 U.S.C. § 103’. While VIDIGAL does teach methods for the generation of pooled libraries expressing paired gRNA vectors, VIDIGAL fails to specifically teach utilization/application of processive proofreading DNA polymerases in amplification reactions along with the recite amplification conditions in instant claims 6-11. HOGREFE resolves the deficiencies of VIDIGAL, where HOGREFE discloses high fidelity DNA polymerases (i.e., processive proofreading DNA polymerases) in order to improve DNA amplification. (Abstract; Col. 5, line 11 to Col. 6, line 32; Col. 19, line 35 to Col. 24, line 60.)
Regarding claims 1, 4, 11, 15, and 16, HOGREFE discloses high fidelity DNA polymerases (i.e., processive proofreading DNA polymerases) in order to improve DNA amplification results/synthesis. (Abstract; Col. 5, line 11 to Col. 6, line 32; Col. 19, line 35 to Col. 24, line 60.) HOGREFE indicates the disclosed polymerases result/yield a library that is essentially free of mis-Id.; Col. 5, line 63 to Col. 6, line 20; Col. 29, line 52-65; Col. 49, lines 1-21.)
Regarding claim 6, HOGREFE provides for the inclusion of DMSO in the amplification mixture in an amount from 2% to 10% v/v. (Col. 34, lines 43-64.) Further, HOGREFE provides for the optimization of PCR enhancing factors and additives. (Col. 34, lines 4-42.)
	Regarding claim 7, HOGREFE provides for annealing temperature of between 58˚C and 70˚C. (Col. 19, line 53 to Col. 20, line 48.) Further, HOGREFE provides for the optimization of annealing temperatures. (Col. 33, lines 61-line 67.)
	Regarding claim 8, HOGREFE indicates the amplification mixture is cycled 18 times. (Col. 39, line 61 to Col. 40, line 12.) Further, HOGREFE provides for the optimization of the number of cycles. (Col. 34, lines 1-3.)
	Regarding claim 9, HOGREFE provides for thermocycles that hold the amplification at a denaturation temperature of at least 80˚C for 10 to 30 seconds, and at an annealing temperature between 58˚C to 70˚C for 10 to 30 seconds. (Col. 32, lines 29-55.) Further, HOGREFE provides for the optimization of denaturation time and annealing temperatures. (Col. 33, lines 61-line 67.)
	Regarding claim 10, HOGREFE provides for thermocycles that hold the amplification at a denaturation temperature of about 95˚C for about 20 seconds, and at an annealing temperature between 64˚C to 70˚C for about 20 seconds. (Col. 32, lines 29-55.) Further, HOGREFE provides for the optimization of denaturation time and annealing temperatures. (Col. 33, lines 61-line 67.)
Regarding claim 14, HOGREFE provides for the pool to refer to a two or more (e.g., 10,000) different molecules (e.g., gRNA) and for these molecules to be unique. (Col. 35, lines 6-45.)

Accordingly, VIDIGAL further in view of HOGREFE renders the instant claims unpatentable.

WO 2016/130697 further in view of U.S. Patent Application Publication No. 2017/0369870 
Claims 1-3, 7, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/130697 (‘Information Disclosure Statement’, filed 28 March 2019; “VIDIGAL”) as applied to s 1-3, 5-15, 18, and 19 above, and further in view of U.S. Patent Application Publication No. 2017/0369870 (see attached ‘PTO-892’; “GILL”).
VIDIGAL is applied from the above ‘Claim Rejections - 35 U.S.C. § 103’. While VIDIGAL does teach methods for the generation of pooled libraries expressing paired gRNA vectors, VIDIGAL fails to specifically teach sequencing members of the library by massively parallel sequencing. GILL resolves the deficiencies of VIDIGAL, where GILL discloses methods for trackable genetic libraries. (Abstract.)
	Regarding claims 18 and 19, GILL provides for methods for tracking genetic variants in a libraries constructed from a pool of oligonucleotides encoding guide RNA segments. (¶ [0057], [0073]-[0074], [0082]-[0132], [0192], [0279], [0293], [0315], [0325].) Further, GILL provides for massively parallel sequencing of pooled oligonucleotides in order to track genetic variants in a constructed library and confirm successful engineering of the library. (Id.)
In view of the teachings of VIDIGAL and GILL (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have massively paralleled sequence members of an oligonucleotide library pool as disclosed in GILL to the members of the library generated in the methods for the generation of pooled libraries expressing paired gRNA vectors as disclosed by VIDIGAL. VIDIGAL provides one in the art some teaching, suggestion, or motivation to for modification and variations to the disclosed method. (¶ [0083].) GILL provides one in the art some teaching, suggestion, or motivation to massively parallel sequence member of a library of library members in order to track genetic variants in a constructed library and confirm successful engineering of the library. (Abstract; ¶ [0293], [0315].) Further, VIDIGAL and 
Accordingly, VIDIGAL further in view of GILL renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636